                   Case 1:17-bk-13413-VK           Doc 97 Filed 12/10/18 Entered 12/10/18 22:11:36              Desc
                                                    Main Document     Page 1 of 6


                       1   BURKE, WILLIAMS & SORENSEN, LLP
                           Richard J. Reynolds, Bar No. 89911
                       2   Rafael R. Garcia-Salgado, Bar No. 283230
                           1851 East First Street, Suite 1550
                       3   Santa Ana, CA 92705-4067
                           Telephone:     949.863.3363
                       4   Facsimile:     949.863.3350

                       5   Attorneys for Creditor
                           TRINITY FINANCIAL SERVICES, LLC
                       6

                       7

                       8                              UNITED STATES BANKRUPTCY COURT
                       9           CENTRAL DISTRICT OF CALIFORNIA – SAN FERNANDO VALLEY DIVISION
                   10

                   11      In re                                             Case No. 1:17-bk-13413-VK

                   12      MARK EFREM ROSENBERG aka                          Chapter Number: 13
                           MARK E. ROSENBERG aka MARK
                   13      ROSENBERG fdba NEW RAVE                           SECURED CREDITOR TRINITY
                           BATHROOMS aka EPHRAIM                             FINANCIAL SERVICES, LLC’S
                   14      ROSENBERG fdba RR PACKAGING &                     RESPONSE IN SUPPORT OF OBJECTION
                           ASSEMBLY,                                         TO SECOND AMENDED CHAPTER 13
                   15                                                        PLAN
                                               Debtor,
                   16                                                        Date:     12/11/18
                                                                             Time:     9:30 a.m.
                   17                                                        Ctrm:     301
                                                                                       21041 Burbank Blvd
                   18                                                                  Woodland Hills, CA 91367

                   19

                   20               Secured Creditor TRINITY FINANCIAL SERVICES, LLC (“Trinity”) hereby files this

                   21      Response (the “Response”) to the Debtor’s Sur-Reply Of Mark Efrem Rosenberg To The

                   22      Response of Trinity Financial Services In Support of Its Objection to Second Amended Plan (the

                   23      “Sur-Reply”) [Docket No. 95]. In support of this Response, Trojan respectfully states as follows:

                   24      I.       INTRODUCTION

                   25               None of the cases cited by the Debtor (or Debtor’s counsel) in the Sur-Reply support the

                   26      Debtor’s position. The Debtor claims that undistributed profits of his corporation (“GEMS”) are

                   27      not “received” by him, when prevailing authority—and his own tax returns—show that they are.

                   28
B URKE , W I LLI AMS &
   S ORENS EN , LLP                                                                  RESPONSE TO SUR-REPLY IN SUPPORT
                                                                          -1-
  ATTO RNEY S AT LAW                                                                 OF SECOND AMENDED PLAN
      SANTA A NA
                   Case 1:17-bk-13413-VK          Doc 97 Filed 12/10/18 Entered 12/10/18 22:11:36                Desc
                                                   Main Document     Page 2 of 6


                       1   II.    ARGUMENT

                       2          1.      As outlined in Trinity’s Objection, the Plan is unconfirmable because the Debtor

                       3   has not demonstrated that he qualifies for a 36 month commitment period for his plan.

                       4          2.      Trinity’s Objection asserts that the Debtor has not accurately reported his current

                       5   monthly income (“CMI”), and that if correct CMI and Means Test calculations are performed,

                       6   then the Debtor’s commitment period will need to be 60 months and the Debtor will be required

                       7   to file Official Form 122C-2, Chapter 13 Calculation of Your Disposable Income in order to

                       8   support the amounts to be paid in a confirmable plan.

                       9          3.      In the Sur-Reply, the Debtor asserts that In re Katz, 451 B.R. 512 (Bankr. C.D.

                   10      Cal. 2011) supports his position. That would be the case only if one were to adopt the Debtor’s

                   11      idiosyncratic definition of the word “received”—which appears to be, in effect, “received by the

                   12      Debtor’s corporation and paid out to the Debtor in a yearly dividend, but not paid as a regular

                   13      monthly owner’s draw, and therefore not counted, because it would push the Debtor into a five-

                   14      year plan.” Sur-Reply at 3. The Debtor thus seeks to omit from his income $9,268 for which he

                   15      paid income taxes, but that he claims were monies left in GEMS. Id.

                   16             4.      The Debtor’s definition of “received” is not the definition of “received” used in

                   17      Katz or any of the applicable case law. Katz states that whether income was “earned” during the

                   18      six-month period does not matter—only receipt matters. Katz is still a far cry from anything

                   19      resembling support for the Debtor’s position. The Katz court required the debtor to include in his

                   20      current monthly income “two quarterly bonus payments” that were “‘earned’ by debtor’s services

                   21      performed two quarters earlier.” Sur-Reply at 2 (quoting In re Katz, 451 B.R. at 516-517). The

                   22      Katz definition of “received” is therefore broader than the Debtor’s own definition, which seeks

                   23      to exclude the Debtor’s yearly dividend, and/or the $9,268 revealed as income in the Debtor’s tax

                   24      returns but that was not listed in his own schedules and forms. The Katz court stated, “I conclude

                   25      from the statute that CMI consists of income received during the applicable CMI period,

                   26      regardless of when it was earned or when Katz' services that led to the income were performed.”

                   27      In re Katz, 451 B.R. 512, 516 (Bankr. C.D. Cal. 2011) (emphasis added). For the reasons stated

                   28      in Trinity’s previous objection filings, the unscheduled $9,268 was in fact earned and received by
B URKE , W I LLI AMS &
   S ORENS EN , LLP                                                                 RESPONSE TO SUR-REPLY IN SUPPORT
                                                                         -2-
  ATTO RNEY S AT LAW                                                                OF SECOND AMENDED PLAN
      SANTA A NA
                   Case 1:17-bk-13413-VK          Doc 97 Filed 12/10/18 Entered 12/10/18 22:11:36                Desc
                                                   Main Document     Page 3 of 6


                       1   this Debtor, and wrongfully excluded from the Debtor’s income calculation.

                       2          5.      The In re Ramsey case cited by the Debtor is also not pertinent. Sur-Reply at 7. In

                       3   fact, the Court has previously rejected the Ramsey case in favor of In re Wiegand in another case

                       4   involving Debtor’s counsel, In re Shalva Shalom Krihali, Case No. 1:17-13160 (August 7, 2018

                       5   tentative ruling). Further, the Ramsey debtor owned a “professional law corporation” that had

                       6   “pass-through income.” Sur-Reply at 7. Therefore, the Ramsey debtor was permitted to deduct

                       7   business expenses from her income. See id. In contrast, this Debtor does not have pass-through

                       8   income. He is paid “as an employee of GEMS” and is “paid a regular salary and draw against his

                       9   share of profits.” Sur-Reply at 7. Therefore, inclusion of the $9,268 in additional income is

                   10      wholly appropriate. The Debtor’s gross income, without regard to whether such income is

                   11      taxable income, derived during the months of June through November 2017, is to be used for the

                   12      calculation of his income. 11 U.S.C. §1325(b)(4); In re Wiegand, 386 B.R. 238, 239 (9th Cir.

                   13      BAP 2008).

                   14             6.      Trinity maintains that if correct CMI and Means Test calculations are performed,

                   15      then the Debtor’s commitment period will need to be 60 months and the Debtor will be required

                   16      to file Official Form 122C-2, Chapter 13 Calculation of Your Disposable Income in order to

                   17      support the amounts to be paid in a confirmable plan. 11 U.S.C. §1325(b)(4); In re Kagenveama,

                   18      541 F.3d 868 (9th Cir. 2008); Hamilton v. Lanning, 130 S.Ct. 2464 (2010). Consequently, the

                   19      Debtor fails to meet his burden for confirmation under 11 U.S.C. § 1325(a)(1), (3), and (6).

                   20             7.      Based on the foregoing, Trinity respectfully requests that the Plan not be

                   21      confirmed and this case dismissed. Trinity reserves the right to argue the applicable legal issues

                   22      at the December 11, 2018 confirmation hearing in this case.

                   23

                   24

                   25

                   26

                   27

                   28
B URKE , W I LLI AMS &
   S ORENS EN , LLP                                                                 RESPONSE TO SUR-REPLY IN SUPPORT
                                                                         -3-
  ATTO RNEY S AT LAW                                                                OF SECOND AMENDED PLAN
      SANTA A NA
                   Case 1:17-bk-13413-VK       Doc 97 Filed 12/10/18 Entered 12/10/18 22:11:36     Desc
                                                Main Document     Page 4 of 6


                       1   Dated: December 11, 2018                 Respectfully submitted,

                       2                                            BURKE, WILLIAMS & SORENSEN, LLP

                       3

                       4
                                                                    By:
                       5                                                  Richard J. Reynolds
                                                                          Rafael R. Garcia-Salgado
                       6                                                  Attorneys for Creditor
                                                                          TRINITY FINANCIAL SERVICES, LLC
                       7

                       8

                       9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
B URKE , W I LLI AMS &
   S ORENS EN , LLP                                                        RESPONSE TO SUR-REPLY IN SUPPORT
                                                                 -4-
  ATTO RNEY S AT LAW                                                       OF SECOND AMENDED PLAN
      SANTA A NA
                   Case 1:17-bk-13413-VK           Doc 97 Filed 12/10/18 Entered 12/10/18 22:11:36               Desc
                                                    Main Document     Page 5 of 6


                       1                           PROOF OF SERVICE OF DOCUMENT
                       2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
                           business address is: 1851 E. First Street, Suite 1550, Santa Ana, CA 92705
                       3

                       4   A true and correct copy of the foregoing document entitled (specify):
                           SECURED CREDITOR TRINITY FINANCIAL SERVICES, LLC’S RESPONSE IN
                       5   SUPPORT OF OBJECTION TO SECOND AMENDED CHAPTER 13 PLAN
                           will be served or was served (a) on the judge in chambers in the form and manner required by
                       6   LBR 5005-2(d); and (b) in the manner stated below:
                       7   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                           Pursuant to controlling General Orders and LBR, the foregoing document will be served by the
                       8   court via NEF and hyperlink to the document. On (date) 12/10/18, I checked the CM/ECF docket
                           for this bankruptcy case or adversary proceeding and determined that the following persons are
                       9   on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
                           below:
                   10
                                    Richard Mark Garber rickgarber@sbcglobal.net, garberrr82127@notify.bestcase.com
                   11
                                    Rafael R Garcia-Salgado rgarcia@bwslaw.com, bantle@bwslaw.com,rjr-
                   12                nef@bwslaw.com,jgomez@bwslaw.com
                                    Christina J O christinao@mclaw.org, CACD_ECF@mclaw.org
                   13               Richard J Reynolds rreynolds@bwslaw.com,
                                     psoeffner@bwslaw.com,tmims@bwslaw.com,rjr-
                   14                nef@bwslaw.com;fcabezas@bwslaw.com
                   15               Elizabeth (SV) F Rojas (TR) cacb_ecf_sv@ch13wla.com
                                    Gabor Szabo smdulaw@sbcglobal.net
                   16               United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov

                   17                                                                           Service information continued
                                                                                            on attached page
                   18
                           2. SERVED BY UNITED STATES MAIL:
                   19      On (date) 12/10/18, I served the following persons and/or entities at the last known addresses in
                           this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
                   20      sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
                           Listing the judge here constitutes a declaration that mailing to the judge will be completed no
                   21      later than 24 hours after the document is filed.
                   22      Debtor:                                        Judge:
                           Mark Efrem Rosenberg                           Honorable Victoria S. Kaufman
                   23      12731 Hatteras Street                          United States Bankruptcy Court
                           Valley Village, CA 91607                       Central District of California
                   24                                                     21041 Burbank Blvd., Suite 354
                                                                          Woodland Hills, CA 91367
                   25
                                                                                                Service information continued
                   26                                                                       on attached page
                   27      ///
                   28      ///
B URKE , W I LLI AMS &
   S ORENS EN , LLP                                                                 RESPONSE TO SUR-REPLY IN SUPPORT
                                                                          -5-
  ATTO RNEY S AT LAW                                                                OF SECOND AMENDED PLAN
      SANTA A NA
                   Case 1:17-bk-13413-VK          Doc 97 Filed 12/10/18 Entered 12/10/18 22:11:36                 Desc
                                                   Main Document     Page 6 of 6


                       1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
                           TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
                       2   F.R.Civ.P. 5 and/or controlling LBR, on (date) _______, I served the following persons and/or
                           entities by personal delivery, overnight mail service, or (for those who consented in writing to
                       3   such service method), by facsimile transmission and/or email as follows. Listing the judge here
                           constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
                       4   completed no later than 24 hours after the document is filed.

                       5
                                                                                                Service information continued
                       6                                                                    on attached page

                       7   I declare under penalty of perjury under the laws of the United States that the foregoing is true
                           and correct.
                       8

                       9   12/10/18             Bernadette C. Antle
                            Date                   Printed Name                                    Signature
                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
B URKE , W I LLI AMS &
   S ORENS EN , LLP                                                                 RESPONSE TO SUR-REPLY IN SUPPORT
                                                                          -6-
  ATTO RNEY S AT LAW                                                                OF SECOND AMENDED PLAN
      SANTA A NA
